(Por la Corte, a propuesta del
Juez Asociado Sr. Wolf.) ’
Por Cuanto, mientras se juzgaba a Luis Iturrino López en la Corte de Distrito de- Mayagüez por el delito de ataque eon intención de cometer homicidio, El Pueblo de Puerto Rico manifestó a la corte que se proponía probar que el acusado era loco y solicitó asimismo ’ la designación de tres peritos, sin haberlo requerido el acusado;
Por Cuanto, ciertos errores fueron alegados como cometidos en las minutas de la corte- que se referían a la constitución del concejo pericial, nombrado para calificar la cordura del acusado;
Por Cuanto, Enrique Báez García era el abogado del acusado y radicó una moción en la Corte de Distrito dé Mayagüez en la cual exponía los hechos que anteceden y otros., y -en la' cual solicitaba que las minutas de la corte fueran corregidas.;
Por Cuanto, la corte ordenó al Secretario de la misma que no radicara la moción por no haberse fijado en la misma el sello de im-puesto forense de un dólar, de acuerdo con el artículo 11 de la Ley 43 de 1932;
Por Cuanto, Enrique Báez García estaba actuando en el caso como un abogado nombrado por la corte'(dé oficio), y no voluntaria-mente ;
Por Cuanto, Enrique Báez García alega que ha radicado, esta petición de certiorari en su propio nombre porque el deber de satis-facer el sello forense le incumbe a él y no a su representado y tam-bién porque el acusado se encuentra recluso en el manicomio;
Por cuanto, la acción principal de la eorte fué rehusar permiso para radicar la moción antes referida e impedir la consideración de las cuestiones levantadas en dicha moción, y por tanto era una ac-tuación que afectaba primordialmente al acusado, en vez de al abo-gado;
Por Cuanto, cuándo están envueltos los derechó's de un represen-tado, la petición de certiorari debe ser incoada a su nombre en vez de a nombre del abogado;
Por tanto, nos sentimos obligados a denegar él auto solicitado, y así se ordena.